Citation Nr: 0021002	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-00 085A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for a skin disorder, to 
include whether it is a manifestation of a chronic disability 
resulting from an undiagnosed illness.  

3.  Entitlement to service connection for a bilateral hip 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral knee 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness.  

5.  Entitlement to service connection for a bilateral ankle 
disorder, to include whether it is a manifestation of a 
chronic disability resulting from an undiagnosed illness.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael E. Kilcoyne, Counsel


INTRODUCTION

The veteran had active military service from April 1957 to 
April 1960, and from November 1990 to November 1991, which 
included service in Southwest Asia.  

A perfected appeal to the Board of Veterans' Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a notice of 
disagreement in writing received within one year of the 
decision being appealed and, after a statement of the case 
has been furnished, a substantive appeal received within 60 
days of the issuance of the statement of the case or within 
the remainder of the one-year period following notification 
of the decision being appealed.  

The present case arises from a June 1998 rating action, with 
which the veteran expressed his disagreement in July 1998.  A 
statement of the case was issued in December 1998, and the 
veteran's appeal was perfected upon the receipt at the RO of 
a VA Form 9 (Appeal to Board of Veterans' Appeals) in January 
1999.  Later that month, the veteran appeared at hearing 
conducted at the RO and, in April 1999, a supplemental 
statement of the case was issued.  Thereafter, the case 
forwarded to the Board in Washington, DC, where it was 
referred to the service organization representing the 
veteran, for final appellate argument.  In May 2000, the 
Board received a "Written Brief Presentation" from the 
veteran's representative.  

In addition to the foregoing, the Board notes that, in a 
December 1997 statement from the veteran, he raised a claim 
for entitlement to non-service-connected disability pension 
benefits.  The record before us does not reflect that this 
claim has been addressed by the RO.  Since it has not been 
developed on appeal and is not inextricably intertwined with 
the issues that are on appeal, the matter is referred to the 
RO for appropriate action.  

Furthermore, the Board notes that, in the rating action on 
appeal, the RO denied service connection for joint pain, 
claimed as due to an undiagnosed illness.  At his hearing 
conducted in January 1999, the veteran more narrowly defined 
the joints which he considered disabled as a result of his 
Gulf War service.  These were the hips, knees and ankles.  In 
view of the veteran's more narrow focus in this regard, the 
Board will likewise narrow its review to consideration of 
entitlement to benefits based on disability of these specific 
joints.  


FINDINGS OF FACT

1.  The veteran had active duty in the Southwest Asia theater 
of operations during the Persian Gulf War.

1.  The veteran has been diagnosed by various medical 
personnel to have PTSD, on the basis of his experiences in 
the Persian Gulf area.  

2.  The veteran has submitted some evidence that he has 
symptoms of a skin disorder, a bilateral hip disorder, a 
bilateral knee disorder, and a bilateral ankle disorder as 
chronic disabilities which may be related to undiagnosed 
illnesses.  



CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
service connection for PTSD. 38 U.S.C.A. § 5107(a) (West 
1991).

2.  The veteran has submitted a well-grounded claim of 
service connection for a skin disorder.  38 U.S.C.A. §§ 1117, 
5107(a) (West 1991and Supp. 2000).

3.  The veteran has submitted a well-grounded claim of 
service connection for a bilateral hip disorder.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991 and Supp. 2000).

4.  The veteran has submitted a well-grounded claim of 
service connection for a bilateral knee disorder.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 and Supp. 2000).

5.  The veteran has submitted a well-grounded claim of 
service connection for a bilateral ankle disorder.  
38 U.S.C.A. §§ 1117, 5107(a) (West 1991 and Supp 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  PTSD

The threshold question to be addressed in any claim is 
whether it is well-grounded.  38 U.S.C.A. § 5107 (West 1991); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1990).  If it is not, 
the claim must fail and there is no further duty to assist in 
its development.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 (1990). Epps v. Gober, 126 F.3d 1464, 1469 (Fed. 
Cir. 1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 
2348 (1998), Morton v. West, 12 Vet.App. 477, 480 (1999), 
req. for en banc consid. denied, 13 Vet.App. 205 (1999) (per 
curiam). 

In order for a claim for PTSD to be well grounded, the 
veteran must submit medical evidence of a current disability, 
lay evidence (presumed to be credible at this stage of the 
claim) of an in-service stressor or stressors, and medical 
evidence of a nexus (i.e., a link or connection) between 
service and the current PTSD disability.  See Cohen v. Brown, 
10 Vet.App. 128 (1997).

In this case, the veteran contends that he developed PTSD as 
a result of his experiences in the Southwest Asia Theater of 
Operations.  Specifically, he has contended that his visit to 
an area in Kuwait, referred to as either the "Road of 
Death" or "Mile of Death," where he observed the remains 
of deceased Iraqi soldiers and their destroyed equipment, 
precipitated the onset of his current illness.  A review of 
the medical records includes the reports of examinations 
conducted for VA purposes in August 1996 and August 1997.  
These reports reflect that the veteran was diagnosed to have 
PTSD and, in the context of the narrative included in these 
reports, it appears that the veteran's PTSD was considered by 
the examiners to be linked to his viewing the dead bodies he 
described.  

Since there is medical evidence of the claimed disability, 
evidence of an in-service stressor or stressors (i.e., the 
veteran's accounts, which are presumed credible at this stage 
of the claim), and medical evidence of a nexus between the 
veteran's service and PTSD, we conclude that he has submitted 
a well-grounded claim of service connection for PTSD.

II.  Claims Based upon Undiagnosed Illnesses

Under applicable criteria, VA shall pay compensation to any 
Persian Gulf veteran suffering from a chronic disability 
resulting from an undiagnosed illness or combination of 
undiagnosed illnesses which became manifest either during 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War, or to a degree of 10 percent or 
more within a specified presumptive period following service 
in the Southwest Asian theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West Supp. 2000).  

The above cited statute is implemented by a VA regulation at 
38 C.F.R. § 3.317, entitled "Compensation for certain 
disabilities due to undiagnosed illnesses," which provides 
as follows-


(a) (1)  Except as provided in paragraph (c) of this 
section, VA shall pay compensation in accordance with 
chapter 11 of title 38, United States Code, to a Persian 
Gulf veteran who exhibits objective indications of chronic 
disability resulting from an illness or combination of 
illnesses manifested by one or more signs or symptoms such 
as those listed in paragraph (b) of this section, provided 
that such disability:

(i)  became manifest either during active military, 
naval, or air service in the Southwest Asia theater 
of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 
31, 2001; and

(ii)  by history, physical examination, and 
laboratory tests cannot be attributed to any known 
clinical diagnosis.

(2)  For purposes of this section, "objective 
indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-
medical indicators that are capable of independent 
verification. 

(3)  For purposes of this section, disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest. 

(4)  A chronic disability resulting from an undiagnosed 
illness referred to in this section shall be rated using 
evaluation criteria from part 4 of this chapter for a 
disease or injury in which the functions affected, 
anatomical localization, or symptomatology are similar. 

(5)  A disability referred to in this section shall be 
considered service connected for purposes of all laws of 
the United States. 

(b)  For the purposes of paragraph (a)(1) of this section, 
signs or symptoms which may be manifestations of 
undiagnosed illness include, but are not limited to: 

(1) fatigue 
(2) signs or symptoms involving skin 
(3) headache 
(4) muscle pain 
(5) joint pain 
(6) neurologic signs or symptoms 
(7) neuropsychological signs or symptoms 
(8) signs or symptoms involving the respiratory system 
(upper or lower) 
(9) sleep disturbances 
(10) gastrointestinal signs or symptoms 
(11) cardiovascular signs or symptoms 
(12) abnormal weight loss 
(13) menstrual disorders. 

(c)  Compensation shall not be paid under this section:

(1)  if there is affirmative evidence that an 
undiagnosed illness was not incurred during active 
military, naval, or air service in the Southwest Asia 
theater of operations during the Persian Gulf War; or

(2)  if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening 
condition or event that occurred between the veteran's 
most recent departure from active duty in the Southwest 
Asia theater of operations during the Persian Gulf War 
and the onset of the illness; or

(3)  if there is affirmative evidence that the illness 
is the result of the veteran's own willful misconduct or 
the abuse of alcohol or drugs. 


(d)  For purposes of this section:

(1)  the term "Persian Gulf veteran" means a veteran 
who served on active military, naval, or air service in 
the Southwest Asia theater of operations during the 
Persian Gulf War.

(2)  the Southwest Asia theater of operations includes 
Iraq, Kuwait, Saudi Arabia, the neutral zone between 
Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab 
Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the 
Persian Gulf, the Arabian Sea, the Red Sea, and the 
airspace above these locations.

38 C.F.R. § 3.317 (1999).

As previously mentioned, the United States Court of Appeals 
for Veterans Claims has held that any claimant for benefits 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief that the claim is well 
grounded.  38 U.S.C. § 5107; see Murphy v. Derwinski, 1 
Vet.App. 78, 81 (1990).  With respect to claims for 
compensation under 38 U.S.C.A. § 1117(a) and 38 C.F.R. § 
3.317, the VA General Counsel determined that a well-grounded 
claim generally requires the submission of some evidence of:

(1)  active military, naval, or air 
service in the Southwest Asia theater of 
operations during the Persian Gulf war;

(2)  the manifestation of one or more 
signs or symptoms on an undiagnosed 
illness;

(3)  an objective indication of chronic 
disability during the relevant period of 
service or to a degree of disability of 
10 percent or more within the specified 
presumptive period; and

(4)  a nexus between the chronic 
disability and the undiagnosed illness.

VAOPGCPREC 4-99 (May 3, 1999).

The Board notes, however, that the Court of Appeals for 
Veterans Claims has recently analyzed the aforementioned 
General Counsel opinion, and determined that the fourth 
element listed, requiring medical nexus evidence, is 
impermissibly restrictive.  Neumann v. West, ___ Vet.App. 
___, No. 98-1410 (July 21, 2000).  Therefore, the Board will 
not apply that requirement in this case.

a.  Skin

The available medical records in this case show that, while 
still serving in Southwest Asia, the veteran was treated for 
a skin lesion on his lower abdomen.  Owing to the handwritten 
nature of the medical record, it is difficult to determine 
the precise diagnosis entered following this treatment, but 
the lesion appears to have been considered an infected 
follicle, or folliculitis.  The medical records dated after 
service, beginning in 1992, reflect that the veteran was seen 
on numerous occasions with skin complaints.  During that 
time, he also had numerous diagnoses or diagnostic 
impressions entered with respect to his skin complaints.  
These have included benign dermatofibroma, solar keratosis, 
severe generalized papular pruritic dermatitis, pruritus, 
sebaceous cyst, chronic scaling dermatosis, patchy excoriated 
eczema, urticaria, tinea versicolor, lipomas, papular 
pruritic dermatitis, chronic perifolliculitis, xerosis, 
chronic dermatitis with perifolliculitis and organisms 
present consistent with Malassezia infection, dishydrotic 
eczema, tinea corporis, contact dermatitis, neurodermatitis, 
and chronic pruritic urticaria.  When the veteran's skin was 
last examined for VA purposes, which was in 1996, the 
diagnosis entered was chronic dermatitis characterized with 
chronic pruritus and neurodermatitis.  

It is obvious from the foregoing that the veteran has had 
skin problems, both while serving in Southwest Asia and for 
many years thereafter.  It would also be reasonable to 
conclude that these skin problems have been shown to be 
productive of a 10 percent disability under applicable 
criteria for evaluating skin disorders, since there are 
records (e.g., the 1996 VA examination report) reflecting 
that the skin of the veteran's entire body was very dry, with 
marked scarring of the back, arms, and abdomen from his 
scratching.  For example, pursuant to Diagnostic Code 7806, a 
10 percent rating is assigned when there is exfoliation, 
exudation or itching, if involving an exposed surface or 
extensive area.

Furthermore, the fact that nearly 20 different diagnoses have 
been entered to account for the veteran's condition, some of 
which appear to be merely a description of his symptoms, 
(e.g., pruritus), strongly suggests that, in fact, the basis 
for his skin complaints is not known.  Under these 
circumstances, the Board finds that evidence sufficient to 
establish a well-grounded claim for service connection for a 
skin disability as a manifestation of an undiagnosed illness 
has been presented.  

b.  Hips, Knees, and Ankle Joints

Regarding the veteran's hips, knees, and ankles, the post-
service medical records, dated between 1995 and 1997, show 
various joint complaints, including those specifically 
identifying the hips, knees, and ankles.  With respect to the 
hips, the current evidence does not appear to include any 
specific diagnosis to account for any of the veteran's right 
hip complaints.  As to the left hip, a record dated in April 
1997 revealed a diagnostic impression of left trochanteric 
bursitis, but a subsequent record simply included "hip 
pain" as the diagnostic impression.

As set forth above, the veteran served in Southwest Asia.  He 
has reported chronic hip complaints, with some records 
showing the complaints themselves as the diagnostic 
impression, (without any further attribution of this symptom 
to a known clinical entity).  Furthermore, these complaints 
could be characterized as productive of slight hip 
impairment, if rated analogous to femur impairment under 
Diagnostic Code 5255.  Accordingly, there is some evidence of 
the manifestation of one or more signs or symptoms of an 
undiagnosed illness, and an objective indication of chronic 
disability to a degree of disability of 10 percent or more 
within the specified presumptive period.  In view of this, 
evidence sufficient to establish a well-grounded claim for 
service connection for a bilateral hip disorder, as a 
manifestation of an undiagnosed illness, has been presented.  

Similarly, with a number of medical records reflecting the 
presence of knee and ankle complaints, and the report of the 
examination conducted for VA purposes in August 1997, 
concluding with a diagnosis of history of arthralgia in both 
knees and ankles, a well-grounded claim for service 
connection for a bilateral knee and bilateral ankle 
disorders, as a manifestation of an undiagnosed illness, has 
been presented.  As set forth above, the veteran had 
qualifying service, and he manifests signs of a chronic 
undiagnosed disability of the knees and ankles which could 
reasonably be evaluated as disabling to a degree of 10 
percent, see Diagnostic Codes 5271 and 5257.  Thus, there is 
at least some evidence sufficient to establish a well-
grounded claim for compensation, under 38 U.S.C.A. § 1117(a) 
and 38 C.F.R. § 3.317, for these disabilities.  


ORDER

To the extent the Board has determined that the veteran's 
claim for service connection for PTSD is well grounded, 
thereby giving rise to a duty to assist in its development, 
the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for a skin disorder as a chronic 
disability resulting from an undiagnosed illness is well 
grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for a bilateral hip disorder as 
a chronic disability resulting from an undiagnosed illness is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.


To the extent the Board has determined that the veteran's 
claim for service connection for a bilateral knee disorder as 
a chronic disability resulting from an undiagnosed illness is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.

To the extent the Board has determined that the veteran's 
claim for service connection for bilateral ankle disorder as 
a chronic disability resulting from an undiagnosed illness is 
well grounded, thereby giving rise to a duty to assist in its 
development, the appeal is granted.


REMAND

Although we have determined that the veteran's PTSD claim is 
well grounded, that does not necessarily mean the claim will 
be granted, because the standard of proof needed to well 
ground a PTSD claim is less stringent than the standard 
required to grant service connection.  See Gaines v. West, 11 
Vet.App. 353, 357 (1998), citing Cohen, supra, and Suozzi v. 
Brown, 10 Vet.App. 307 (1997).  Even where a PTSD claim is 
found to be well grounded, establishing service connection 
for that disability requires:  (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f) (1999). 

The Board recognizes that, during the pendency of the 
veteran's claim, there was an amendment to 38 C.F.R. § 
3.304(f), governing PTSD claims, which, in pertinent part, 
changed the requirement of "medical evidence establishing a 
clear diagnosis of the condition" to "medical evidence 
diagnosing the condition in accordance with [38 C.F.R. § 
4.125(a)]."  See, e.g., Harth v. West, ___ Vet.App. ___, No. 
98-2061, slip op. at 6 (July 19, 2000).

Furthermore, if the claimant did not engage in combat with 
the enemy, or the claimed stressors are not related to 
combat, then the claimant's testimony alone is not sufficient 
to establish the occurrence of the claimed stressors, and his 
testimony must be corroborated by credible supporting 
evidence.  Cohen, supra; Moreau v. Brown, 9 Vet.App. 389 
(1996); Dizoglio v. Brown, 9 Vet.App. 163 (1996).  Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet.App. 283 (1994).  See Fossie v. West, 
12 Vet.App. 1, 6 (1998), wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors.  38 U.S.C. 1154(b); 38 
C.F.R. § 3.304(f).  If, however, the veteran was not engaged 
in combat, he must introduce corroborative evidence of his 
claimed in-service stressors."

In VAOPGCPREC 12-99 (Oct. 18, 1999), the VA General Counsel 
addressed the subject of determinations as to whether a 
veteran "engaged in combat with the enemy" for purposes of 
38 U.S.C. § 1154(b).  The General Counsel held that the 
ordinary meaning of the phrase "engaged in combat with the 
enemy," as used in 38 U.S.C. § 1154(b), required that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  Nothing in the language or history of the 
statute or any Department of Veterans Affairs regulation 
suggests a more specific definition.  The issue of whether 
any particular set of circumstances constitutes engagement in 
combat with the enemy for purposes of section 1154(b) must be 
resolved on a case-by-case basis.  

Furthermore, the General Counsel held that the determination 
as to what evidence may be satisfactory proof that a veteran 
"engaged in combat with the enemy" necessarily depends upon 
the facts of each case.  Determining whether evidence 
establishes that a veteran engaged in combat with the enemy 
requires evaluation of all pertinent evidence in each case, 
and assessment of the credibility, probative value, and 
relative weight of the evidence.  

The question of whether the veteran was exposed to a stressor 
in service is a factual one, and VA adjudicators are not 
bound to accept uncorroborated accounts of stressors or 
medical opinions based upon such accounts.  Wood v. 
Derwinski, 1 Vet.App. 190 (1991), aff'd on reconsideration, 1 
Vet.App. 406 (1991); Wilson v. Derwinski, 2 Vet.App. 614 
(1992).  In sum, whether the evidence establishes the 
occurrence of stressors is a question of fact for 
adjudicators, and whether any stressors that occurred were of 
sufficient gravity to cause or to support a diagnosis of PTSD 
is a question of fact for medical professionals.  See West v. 
Brown, 7 Vet. App. 70 (1990).  

In addition, the Board notes that the Court, in Cohen, supra, 
has stated, with respect to the sufficiency of stressors to 
support a diagnosis of PTSD, that a more subjective test has 
been adopted under the Diagnostic and Statistical Manual of 
Mental Disorders, 4th ed., of the American Psychiatric 
Association (DSM-IV).  In order for a stressor to 
sufficiently support a diagnosis of PTSD, a person must have 
been exposed to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event that 
involved actual or threatened death or serious injury, or a 
threat to the physical integrity of self or others, and the 
person's response involved intense fear, helplessness, or 
horror.

Under DSM-IV, there has been a modification in the 
nomenclature applied in the rating schedule for mental 
disorders, in place of the earlier version of that text, DSM-
III.  As the Court has noted, a significant change from DSM-
III to DSM-IV is that the diagnostic criteria for a PTSD 
stressor (that is, the requirements for determining the 
sufficiency of a claimed stressor) "are no longer based 
solely on usual experience and response but are 
individualized (geared to the specific individual's actual 
experience and response)."  Cohen, 10 Vet.App. at 141.  The 
Court has noted that, "under Cohen, the appellant was 
'entitled to receive the benefit of the most favorable 
version' of the DSM."  Helfer v. West, 11 Vet.App. 178, 179 
(1998), aff'd, 174 F.3d 1332 (Fed. Cir. 1999).

Here, the veteran does not contend, and the record does not 
show, that he engaged in combat with the enemy during his 
service in Southwest Asia.  As such, the veteran's testimony 
alone is not sufficient to establish the occurrence of the 
claimed stressor.  Nevertheless, since the veteran has 
presented a well-grounded claim of service connection for 
PTSD, VA is obliged to assist in the development of that 
claim.  In this regard, it does not appear, from the present 
record, that the RO has made any attempts to verify the event 
the veteran described as precipitating PTSD.  As previously 
mentioned, the veteran contends that his visit to a battle 
area after hostilities had ceased, where he saw the charred 
and dismembered remains of Iraqi soldiers, as well as their 
damaged equipment, caused him to develop PTSD.

Although other records have been obtained identifying the 
unit and the locations at which the veteran's unit served in 
Southwest Asia, it does not appear that any efforts were made 
to determine whether this unit permitted trips to the battle 
zone at the end of the ground war, as the veteran has 
described.  In order to fulfill the duty to assist the 
veteran in the development of his claim, an effort should be 
made to verify the event he has mentioned.  

With regard to the claim based upon a skin disorder, since we 
have concluded that the veteran's claim for service 
connection for a skin disorder as a manifestation of an 
undiagnosed illness is well grounded, and the present record 
includes numerous diagnoses relating to the skin, a current 
examination of the veteran by a physician knowledgeable in 
both diseases of the skin, and the veteran's particular 
history, should be conducted.  The results from this 
examination should make it possible to distinguish which, if 
any, of the veteran's skin problems are a manifestation of a 
known clinical entity, and which, if any, are not.  At the 
same time, this physician should be able to ascertain whether 
any of the veteran's current skin problems may be related to 
the infected follicle treated when he was in Southwest Asia.  

As to the veteran's claim for benefits arising from hip, 
knee, and ankle disabilities, the Board notes that, when the 
veteran's joints were most recently examined for VA purposes 
in 1997, the veteran's hips were apparently not evaluated.  
His ankles, which apparently were examined and considered to 
have been productive of a history of arthralgia, were not X-
rayed.  As to his knees, they were X-rayed, revealing 
calcifications overlying the lateral compartment of the left 
knee, and "chronic changes involving the right anterior 
tibial tubercle with probably some associated mild edematous 
change."  Significantly, however, the examining physician 
did not appear to provide any explanation as to whether these 
X-ray findings represented a known clinical entity, or 
otherwise could account for the veteran's knee complaints.  
In view of this, the veteran should undergo another 
examination of his hips, knees, and ankles, so that it may be 
determined whether there is any disability affecting them 
and, if so, whether such disability can be attributed to a 
known clinical entity.  

Under the circumstances described above, this case is 
remanded to the RO for the following:

1.  The RO should contact any appropriate agency, 
including the United States Armed Services Center 
for Research of Unit Records, 7798 Cissna Rd., 
Suite 101, Springfield, VA 22150-3197, and/or the 
3623rd Maintenance Company (DS) 301 Prospect Ave, 
Bethlehem, PA 18018-5698, with which the veteran 
apparently served while in Southwest Asia, and 
request any information that could verify whether 
soldiers assigned to the 3623rd Maintenance Company 
were permitted to tour battle areas shortly after 
the end of the ground phase of the Gulf War, 
between approximately February 1991 and August 
1991.  

2.  Next, the RO must make a specific 
determination, based upon the complete record, as 
to whether the veteran was exposed to a stressor or 
stressors in service, and if so, the nature of the 
specific stressor or stressors.  If the RO 
determines that the record establishes the 
existence of a stressor or stressors, the RO must 
specify what stressor or stressors in service it 
has determined are established by the record.  

3.  Then, the veteran should be afforded a VA 
psychiatric examination.  The purpose of this 
examination will be to determine whether the 
complete record supports a diagnosis of PTSD.  If 
the veteran is found to have PTSD, the examiner 
should express an opinion for the record as to 
whether the veteran's claimed stressor(s) from his 
military service are etiologically related to any 
current PTSD.  The examining physician should 
specifically identify which stressor(s) are linked 
to any diagnosed PTSD, with reference to the 
stressor(s) determined by the RO to be established 
by the record.  All tests deemed necessary by the 
examiner must be conducted, and the clinical 
findings and reasoning which form the basis of the 
opinions requested should be clearly set forth.  In 
the event the examiner finds that the veteran does 
not have PTSD, he or she should reconcile that 
conclusion with that of other physicians who may 
have differed with it.  The claims folder and a 
copy of this Remand must be made available to the 
examiner prior to the examination in order that he 
or she may review pertinent aspects of the 
veteran's service and medical history.  A notation 
to the effect that this record review took place 
should be included in the examination report.  

4.  The veteran should also be afforded an 
examination by physicians knowledgeable in the 
field of diseases of the joints and skin.  The 
ultimate purpose of these examinations is to 
determine whether the veteran has any disability 
affecting his hips, his knees, his ankles, or his 
skin, and, if any such disability is present, 
whether it may be attributed to a known clinical 
entity, or whether the impairment (if any) present 
in those areas of the veteran's anatomy is a 
manifestation of an undiagnosed illness.  The 
claims folder must be made available to and be 
reviewed by the examiners prior to the examination.  
As to the conduct and report of the examinations, 
the following should be accomplished:

(a)  The appropriate examiner should note and 
detail the veteran's reported symptoms 
relating to his hips, knees, ankles, and skin.

(b)  Each examiner should determine, with 
respect to his or her area of inquiry, whether 
there are any objective medical indications 
that the veteran is suffering from the 
reported symptoms of any right and/or left hip 
disability; any right and/or left knee 
disability; any right and/or left ankle 
disability, and any skin disability.  In 
making this determination, any indicated 
special studies, including
X-rays, should be accomplished.  

(c)  If there are objective indications that 
the veteran is suffering symptoms of a right 
and/or left hip disability; any right and/or 
left knee disability; any right and/or left 
ankle disability, and/or any skin disability, 
the appropriate examiner should note whether 
it is at least as likely as not that the 
manifestations are attributable to a known 
diagnostic disability or disabilities, and 
whether this known clinical entity or entities 
accounts for all of the veteran's complaints.  
If the manifestations cannot be attributed to 
a clinically diagnosed illness, the examiner 
should be asked to determine whether there is 
affirmative evidence that the undiagnosed 
illness was not incurred during active service 
during the Gulf War, or that the undiagnosed 
illness was caused by a supervening condition 
or event that occurred after the veteran's 
departure from service during the Gulf War.

(d)  If it is determined that the veteran has 
a skin disability, whether or not it is a 
manifestation of an undiagnosed illness, the 
appropriate examining physician should offer 
an opinion as to whether this disability is 
etiologically related to the skin problems for 
which the veteran was treated in service in 
July 1991. 

(e)  All opinions expressed should be set 
forth in a typewritten report and supported by 
reference to pertinent evidence.  

5.  Following completion of the foregoing, the RO 
should review the claims folder and ensure that all 
of the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, including if the 
requested medical reviews do not include all 
opinions requested, appropriate corrective action 
is to be implemented.

6.  Next, the RO should enter its determination as 
to whether service connection is warranted for 
PTSD, a skin disorder, a bilateral hip disorder, a 
bilateral knee disorder, and/or a bilateral ankle 
disorder, on any theory of entitlement.  If the 
RO's determinations on these issues remain adverse, 
the veteran and his representative should be 
furnished a supplemental statement of the case, and 
be given the opportunity to respond thereto.  
Thereafter, the case should be returned to the 
Board if otherwise in order.  

No action is required of the veteran until he is informed, 
although he has the right to submit additional evidence and 
argument on the matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet.App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 



